Citation Nr: 1119965	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for chronic obstructive lung disease with history of asthma beginning February 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1954 to December 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

In July 2010 the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010 the claim was remanded for additional private and VA records.  Some of the private records were not available as the physician had retired.  Among the private records that were received was an April 2009 private pulmonary function test report however, it is inadequate for rating purposes as it does not contain percentages for FEV-1/FVC to allow application of the rating schedule.  The most recent VA pulmonary function test was in August 2007.  

Where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of the service-connected chronic obstructive lung disease with history of asthma.  All necessary testing to ensure an accurate rating for the disability at issue is to be performed. 

2.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

